Title: To George Washington from Arthur Campbell, 22 August 1789
From: Campbell, Arthur
To: Washington, George



Sir
Holstein river Aug. 22d 1789

The communications I formerly had the honor to transmit to your Excellency respecting the South-western parts of the United States, now appear to have more weight, than was then foreseen.
Alexr McGillivray at times menacing the Southern States; at others soothing them with the appearance of a Treaty. At this time actively engaged in composing some differences, and forming a league among the four southern nations of Indians, in order to place himself at their head, that he may, with the aid of Britain, be able to bid defiance to Spain as well as the United States.
I will not again presume to point out the measures that appears necessary to counteract such an enemy; but obvious it seems to be, that the longer matters are delayed, our prospects of success will lessen. I am Sir, with great Respect your most Obedient servant

Arthur Campbell

